Reversing.
The indictment in this case, charging appellant with wife desertion, is endorsed "a true bill," but this is not signed by the foreman of the grand jury, as is required by section 119 of the Criminal Code.
This provision is mandatory, and the trial court erred in overruling the demurrer to the indictment, as is conceded by the attorney general. Oliver v. Commonwealth, 95 Ky. 372,25 S.W. 600; Commonwealth v. L.  N. R. Co., 32 S.W. 136; Lewis v. Commonwealth, 48 S.W. 977; Terrell v. Commonwealth, 194 Ky. 608,  240 S.W. 81.
Wherefore, the judgment of conviction is reversed, and the cause remanded for proceedings not inconsistent herewith. *Page 333